DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s amendments to the claims have obviated the 35 U.S.C. 112(a) and 112(b) rejection in the previous office action.
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has neither established that Altshuler’s temperature ranges and cooling/heating cycles would have “necessarily” caused an ischemia-reperfusion injury nor established a correlation between triglycerides phase transition and ischemia-reperfusion injury.  However, this is not found to be persuasive.  
In response to applicant's arguments against the Altshuler reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Anderson reference is being used to teach the cooling 
The teachings of Altshuler with respect to firstly cooling the tissue are in line with the teachings of Anderson regarding localized crystallization of highly saturated fatty acids in lipid-rich cells upon cooling.  Altshuler then goes on to teach heating of the previously cooled region to a temperature below 37oC and then tissue can be heated to even higher temperatures ([0031]).  The instant specification specifically sets out that an ischemia-reperfusion injury is caused by the cooled tissue being exposed to an energy source to increase blood flow rate to the cooled tissue  and that the energy source causes blood flow rate to increase more rapidly than would otherwise occur without the energy source (See Specification Page 15).  The heating of Altshuler causes the temperature to increase more rapidly than would otherwise occur without the application of the heating and thus more rapidly increase blood flow to an area which is the same as Applicants disclosure of what will cause an ischemia-reperfusion injury.  Applicant has provided no description, evidence or objective basis to say that the ischemia-reperfusion injury only occurs when first cooled to the claimed temperature ranges.  Additionally, it is noted that any cooling of a region to lower than normal body temperature is going to result in some degree of vasoconstriction which will be reversed when the region is warmed.  This warming will be faster if a warming stimulus is applied as opposed to just a removal of the cold stimulus.  The fact that Applicant has recognized another advantage which would flow naturally from the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the knowledge of polarity switching in thermoelectric units to provide heating or cooling is knowledge within the level of ordinary skill in the art and is not gleaned only from the applicant’s disclosure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 30, 31, 51 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0220674 A1 to Anderson et al. (Anderson) in view of US 5,209,227 to Deutsch (Deutsch), US 2004/0073079 Al to Altshuler et al. (Altshuler), US 2007/0129714 Al to Elkins et al. (Elkins) and US 2004/0039312 Al to Hillstead et al. (Hillstead).
Regarding claims 30 and 31, Anderson teaches a method for selectively reducing subcutaneous lipid-rich cells in subcutaneous tissue in a region of a human subject’s body (see entire document), the method comprising applying a heat exchanging surface (115) of an applicator (107) to the region (see entire document), wherein the applicator includes at least one thermoelectric element ([0078]) configured to heat and to cool the heat exchanging surface, removing heat from the region using the thermoelectric element to cool the heat exchanging surface from about -20°C to about 10°C to cool the region for a cooling period longer than about 5 minutes ([0059-0063]) to produce a freeze injury in the subcutaneous tissue (see entire document with respect to crystallization), wherein the freeze injury damages the subcutaneous tissue (see entire document), after the cooling period, using the thermoelectric element to conductively warm the heat exchanging surface so that the heat exchanging surface warms an exposed surface of the subject’s skin to warm the previously cooled region ([0060 and 0063]), the inclusion of feedback mechanisms, via sensors of the applicator (see for example 120), which include all know in the art to monitor temperature and/or 
However, Anderson does not specifically teach reversing a polarity of energy applied to the thermoelectric element, causing an ischemia-reperfusion injury in the subcutaneous tissue to damage the subcutaneous lipid-rich cells in the subcutaneous tissue by conductively warming the heat exchanging surface with the thermoelectric element to warm the previously cooled region, the application of a freezing point depressant, or monitoring, via a sensor of the applicator, warming of the region to determine if the subcutaneous tissue damage induced by ischemia-reperfusion injury caused by the warming of the region.
Deutsch teaches that a number of therapeutic devices have been developed which employ Peltier thermoelectric units for providing heat or cold and that such devices include switches which allow reversing the polarity of the current passing through the thermoelectric units, thereby determining whether a hot or cold stimulus is to be applied thereby (Col. 1, lines 31 -45). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have controlled the polarity of the thermoelectric element of Anderson so as to determine whether a hot or cold stimulus is applied thereby.
Altshuler teaches an analogous method for affecting subcutaneous lipid-rich cells (title and entire document) such that fatty tissue is cooled to lower than normal temperature, in the range of 0°C and 37°C, and then heated back to a temperature below 37°C and finally the tissue can be heated to even higher temperatures, and then 
This teaching of crystallization as taught by Altshuler is in line with the teaching of Anderson which states that it is believe that selective disruption of lipid-rich cells results from localized crystallization of highly saturated fatty acids upon cooling at temperatures that do not induce crystallization of highly saturated fatty acids in nonlipid-rich cells ([0058]).
Additionally, Altshuler teaches in paragraph [0029] that "Fat reduction may also be achieved by heating fat or adipose cells to an elevated temperature, but below the damage temperature...Under these conditions, applying heat to subcutaneous fat may activate lipases or metabolize lipids contained within the adipose tissue found within the subcutaneous fat layer, or blood flow may increase to the heated area.”

Hillstead teaches a lesion imaging system (Fig. 9) which includes a transmitting element (91) where sound created by the lesion is used to either monitor lesion formation or to image lesion creation so that the treatment energy may be controlled ([0103]). Hillstead goes on to teach that additionally, using ultrasonic Doppler techniques allow for monitoring the growth of cavitation bubbles or the turbulence cause by boiling fluid for use in determining how the power is applied ([0106]). It would have been obvious to one having ordinary skill in the art at the time of 
Regarding claim 51, Anderson in view of Altshuler, Deutsch, Elkins and Hillstead teaches the method of claim 30 as well as Anderson teaching using the heat exchanging surface to cool the region to a temperature less than about -2°C ([0059]).
Regarding claim 53, Anderson in view of Altshuler, Deutsch, Elkins and Hillstead teaches the method of claim 30 as well as Hillstead teaches wherein the ischemia-reperfusion injury includes excessive heating that causes destruction of the subcutaneous tissue (i.e. the boiling and/or cavitation as taught by Hillstead).
Claim(s) 33-35, 37, 40-47 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0220674 A1 to Anderson et al. (Anderson) in view of US 5,209,227 to Deutsch (Deutsch), US 2004/0073079 Al to Altshuler et al. (Altshuler) and 2004/0039312 Al to Hillstead et al. (Hillstead).
Regarding claims 33 and 34, Anderson teaches a method for reducing subcutaneous lipid-rich cells in a region of a human subject’s body (see entire document), the method comprising applying an applicator (107) with a heat exchanging surface (115) to the region (see entire document), cooling the region using the heat exchanging surface at a temperature in the range from about -20°C to about 10°C and for a cooling period longer than about 5 minutes such that subcutaneous lipid-rich cells in the region are selectively disrupted while inhibiting damage to the subject’s epidermis ([0059-0063]), conductively heating the previously cooled tissue at the region using the heat exchanging surface after the cooling period ([0060 and 0063]) and the inclusion of 
However, Anderson does not specifically teach reversing a polarity of energy applied to the thermoelectric element, causing an ischemia-reperfusion injury in the subcutaneous tissue to damage the subcutaneous lipid-rich cells in the subcutaneous tissue by conductively warming the heat exchanging surface with the thermoelectric element to warm the previously cooled region, monitoring the region to determine if the subcutaneous lipid-rich cells in the heated ischemia-reperfusion injured subcutaneous tissue are damaged.
Deutsch teaches that a number of therapeutic devices have been developed which employ Peltier thermoelectric units for providing heat or cold and that such devices include switches which allow reversing the polarity of the current passing through the thermoelectric units, thereby determining whether a hot or cold stimulus is to be applied thereby (Col. 1, lines 31 -45). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have controlled the polarity of the thermoelectric element of Anderson so as to determine whether a hot or cold stimulus is applied thereby.
Altshuler teaches an analogous method for affecting subcutaneous lipid-rich cells (title and entire document) such that fatty tissue is cooled to lower than normal temperature, in the range of 0°C and 37°C, and then heated back to a temperature below 37°C and finally the tissue can be heated to even higher temperatures, and then 
Additionally, Altshuler teaches in paragraph [0029] that "Fat reduction may also be achieved by heating fat or adipose cells to an elevated temperature, but below the damage temperature...Under these conditions, applying heat to subcutaneous fat may activate lipases or metabolize lipids contained within the adipose tissue found within the subcutaneous fat layer, or blood flow may increase to the heated area.”

Regarding claim 35, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33, as well as Altshuler teaching applying energy to the region for about 1 second to about 15 minutes ([0054]).
Regarding claim 37, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33 with Anderson further teaching massaging the region to enhance reduction of the subcutaneous lipid-rich cells ([0083]).
Regarding claim 40, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33 with Anderson further teaching wherein the cooling period is equal to or shorter than 60 minutes ([0063]).
Regarding claim 41, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33 with Anderson further teaching alternating heating and cooling the region using the applicator to improve disruption of the subcutaneous lipid-rich cells ([0060 and 0063]).

However, Anderson is silent with respect to reversing a polarity of energy applied to the thermoelectric element, causing an ischemia-reperfusion injury in the region by the region being warmed to either normal body temperature or higher temperature to thereby cause damage to the subcutaneous lipid-rich cells, and monitoring the region to determine if the subcutaneous lipid-rich cells in the region experience ischemia-reperfusion injury induced damage caused by the conductive heating.
Deutsch teaches that a number of therapeutic devices have been developed which employ Peltier thermoelectric units for providing heat or cold and that such devices include switches which allow reversing the polarity of the current passing through the thermoelectric units, thereby determining whether a hot or cold stimulus is to be applied thereby (Col. 1, lines 31 -45). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have 
Altshuler teaches an analogous method for affecting subcutaneous lipid-rich cells (title and entire document) such that fatty tissue is cooled to lower than normal temperature, in the range of 0°C and 37°C, and then heated back to a temperature below 37°C and finally the tissue can be heated to even higher temperatures, and then the process can be repeated for a selected number of cycles ([0031 [). The heating of Altshuler causes the temperature to increase more rapidly than would occur without the application of the heating and thus more rapidly increase blood flow to an area which is the same as Applicant's disclosed rate of reperfusion (i.e. causing the blood flow rate to increase more rapidly than would occur without the energy source). Thus reperfusion is inherent in the Altshuler reference. The melting of the crystals (and thus the disruption of the subcutaneous tissue) will inherently be enhanced by an increase in blood flow brought about by the heating. It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the heating cycle specifics of Altshuler in the method of Anderson as Altshuler teaches that the step of heating melts the crystals formed by the cooling where the expected result is dystrophy and decrease in volume of fatty tissue ([0031]) in a manner that is more rapid than would occur without the application of the heating. This teaching of crystallization as taught by Altshuler is in line with the teaching of Anderson which states that it is believe that selective disruption of lipid-rich cells results from localized crystallization of highly saturated fatty acids upon cooling at temperatures that do not induce crystallization of highly saturated fatty acids in non-lipid-rich cells ([0058]).

Hillstead teaches a lesion imaging system (Fig. 9) which includes a transmitting element (91) where sound created by the lesion is used to either monitor lesion formation or to image lesion creation so that the treatment energy may be controlled ([0103]). Hillstead goes on to teach that additionally, using ultrasonic Doppler techniques allow for monitoring the growth of cavitation bubbles or the turbulence cause by boiling fluid for use in determining how the power is applied ([0106]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored warming of the region so as to control lesion formation and power applied as taught by Hillstead.
Regarding claim 43, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 42 as well as Altshuler teaching wherein conductively heating the region includes warming cooled subcutaneous lipid-rich cells in the region to enhance disruption of the subcutaneous lipid-rich cells ([0031]).
Regarding claim 44, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 42 as well as Altshuler teaches wherein heating the region includes heating cooled subcutaneous lipid-rich cells at the region at a heating rate sufficiently high to injure the subcutaneous lipid-rich cells ([0010, 0030-0031]).
.
Claim(s) 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Deutsch, Altshuler and Hillstead as applied to claim 33 above, and further in view of US 2007/0129714 A1 to Elkins et al. (Elkins).
Regarding claims 36 and 38, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33, but not specifically heating the region prior to cooling the region for the cooling period or applying a freezing point depressant to the region prior to disrupting the subcutaneous lipid-rich cells. Elkins teaches an analogous method including that cooling induced injury of the skin surface may be inhibited such that the target tissue is selectively cooled ([0014]). For example, warming energy may be applied along the skin surface, optionally by heating the skin surface with an application of the probe before, during, and/or after cooling the target tissue ([0014]). A material which inhibits cooling injury may also be disposed along the skin surface during cooling, such as a heated biocompatible fluid, a biocompatible cryoprotectant (optionally comprising dimethysulfoxide, propylene glycol, and/or glycerol) ([0014]). In some embodiments, injury to the skin surface may be inhibited by applying a cooling injury enhancing material to the target tissue so that overall cooling and damage to the skin may be limited ([0014]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have inhibited injury to the skin by warming or using a material which inhibits cooling injury as Elkins teaches that it will often be desirable to .
Claim(s) 39, 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson, Deutsch, Altshuler and Hillstead as applied to claims 33 and 42 above, and further in view of US 5,830,208 to Muller (Muller).
Regarding claim 39, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33 as well as Anderson teaching that the applicator includes at least one thermoelectric element that both heats and cools the heat exchanging surface during different periods ([0060, 0063 and 0078]), but not specifically that the thermoelectric element is fluid cooled. Muller teaches a Peltier cooled apparatus (title) that utilizes a heat dissipation mechanism that prevents the Peltier device from overheating (Col. 2, lines 26-27).
Muller teaches that the heat sink is provided in thermal communication with the Peltier device and in one embodiment a cooling liquid may be used to cool the Peltier device (Col. 2, lines 26-34). It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a cooling liquid to dissipate heat from the Peltier device in order to prevent overheating as taught by Muller (Col. 2, lines 26-34).
Regarding claim 48, Anderson in view of Deutsch, Altshuler and Hillstead teaches the method of claim 33 as well as Anderson teaching that the applicator includes at least one thermoelectric element that both heats and cools the heat exchanging surface during different periods ([0060, 0063 and 0078]), but not 
Regarding claim 49, Anderson in view of Deutsch, Altshuler, Hillstead and Muller teaches the method of claim 48 as well as wherein the heat exchanging surface is heated and cooled by the thermoelectric element by reversing a polarity of an applied voltage on the thermoelectric element. This is inherent in that Anderson teaches a thermoelectric element and heating and cooling using the thermoelectric element. Thermoelectric elements operate in the manner claimed (as taught by Deutsch) and therefore Anderson inherently teaches this limitation.
Claim(s) 54-56, 58, 61 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0220674 A1 to Anderson et al. (Anderson) in view of US 2004/0073079 Al to Altshuler et al. (Altshuler).
Regarding claim 54-56 and 58, Regarding claims 30 and 31, Anderson teaches a method for selectively reducing subcutaneous lipid-rich cells in subcutaneous tissue in a region of a human subject’s body (see entire document), the method comprising exposing an epidermal layer to an element (115) that is cooled and substantially stationary relative to the region and at a temperature lower than -5oC for at least for at least 5 minutes ([0059-0063]) to cool the skin to a temperature lower than -5oC and subcutaneous lipid-rich cells in the region of the subject to a temperature lower than -2oC to selectively disrupt lipid-rich cells in the region ([0059-0063]), that the temperature profile can be performed in one continuous cooling act or a combination of cooling with active heating ([0061]) and that heat can optionally be applied between intervals of cooling ([0063]).
However, Anderson does not specifically teach exposing tissue cooled by the element to energy from an energy source positioned external to the subject, the energy source being capable of operating independently of the element to increase a rate of blood flow to the cooled tissue and/or to increase a temperature of the cooled tissue to at least normal body temperature at a rate sufficiently high to cause ischemia-reperfusion injury to permanently damage a sufficient amount of subcutaneous lipid-rich cells to substantially reduce the number of lipid rich cells in the region, where in energy source includes one or more of thermal energy, acoustic energy, and electromagnetic energy.

This teaching of crystallization as taught by Altshuler is in line with the teaching of Anderson which states that it is believe that selective disruption of lipid-rich cells results from localized crystallization of highly saturated fatty acids upon cooling at temperatures that do not induce crystallization of highly saturated fatty acids in nonlipid-rich cells ([0058]).
Additionally, Altshuler teaches in paragraph [0029] that "Fat reduction may also be achieved by heating fat or adipose cells to an elevated temperature, but below the damage temperature...Under these conditions, applying heat to subcutaneous fat may activate lipases or metabolize lipids contained within the adipose tissue found within the subcutaneous fat layer, or blood flow may increase to the heated area.
Regarding claims 61 and 62, Anderson in view of Altshuler teaches the method of claim 54, as well as Altshuler teaching wherein the power source utilized should be selected in order to maintain the temperature of the targeted tissue within the preferred range ([0071]) but not specifically wherein exposing the tissue to energy from the energy source includes applying radiofrequency energy at an energy level of about 10J/cm2 to about 1000 J/Cm2 or between 50 J/cm2 to about 300 J/cm2.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate energy level so as to maintain the temperature of the targeted tissue within a preferred range as taught by Altshuler ([0071]).
Claim(s) 57 and 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson and Altshuler as applied to claim 54 above, and further in view of US 2006/0036300 A1 to Kreindel (Kreindel)
Regarding claims 57 and 59, Anderson in view of Altshuler teaches the method of claim 54, as well as Altshuler teaching that the energy is radiofrequency energy ([0071]) but not specifically wherein exposing the cooled tissue to energy includes capacitively coupling the energy source to the subject, delivering capacitively coupled energy to the subject applying a coupling gel to the subject’s skin and/or the energy source before delivering the energy from the energy source to the subject.  Kreindel teaches a method for lypolisis (title) where heating is achieved by using an electrode (301) covered by a thin layer of dielectric material for capacitive coupling of RF energy to the treated tissue ([0042]).  It would have been obvious to one having ordinary skill in the art before the invention to have utilized a capacitively coupled electrode as taught by Kreindel as an obvious selection of a known tissue heating modality to achieve the energy delivery.  This is especially true as the intended purpose of Kreindel is to destroy fat cells.
Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson and Altshuler as applied to claim 54 above, and further in view of US 5,143,063 to Fellner (Fellner).
Regarding claim 60, Anderson and Altshuler teaches the method of claim 54 as well as Altshuler teaching that while an optical radiation source has been utilized for preferred embodiments, other forms of electromagnetic radiation such as microwave or radiofrequency radiation can be used on the heating phase of the cycle, and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794